internal_revenue_service number release date index number ------------------------------------- ----------------------------------- ------------------------------------------------------------ department of the treasury washington dc person to contact ----------------------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-134456-15 date date foundation ------------------------------------- year state decedent date x y ------- ------------------------- --------------------- ----------------------- ------------------------- ------------------------------------------- dear ------------------------------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings under sec_512 sec_4941 sec_4943 and sec_4944 of the internal_revenue_code facts foundation was established in year pursuant to the laws of the state foundation is a tax-exempt_organization described in sec_501 and classified as a private_foundation under sec_509 foundation’s exempt_purpose is to receive funds administer investments and distribute funds to sec_501 organizations foundation’s funding has come solely from decedent historically foundation has invested in cash and publicly traded bonds and securities decedent died on date leaving a will providing that foundation receives among other things commercial real_estate properties the executor intends to distribute these real_estate properties to foundation as single member limited_liability companies plr-134456-15 any debt encumbering the properties will be paid in full by the estate prior to or simultaneously with the transfer of the properties to foundation the real_estate properties are primarily office rental properties the rent received is at least for_the_use_of real_property and any remainder of the rent is attributable to personal_property leased with the real_property that is an incidental amount of the total rents that are received or accrued under various leases no part of the rent paid depends in whole or in part on the income or profits derived by any person from the property leased at least in the near term foundation intends to continue to hold the properties as part of a diversified investment portfolio that will also contain cash and publicly_traded_securities the decision to retain or sell any of the real_estate properties will be made by foundation’s board_of directors based on the relevant facts and circumstances and in accordance with their fiduciary duty to prudently manage foundation’s investments the real_estate properties will be held as income producing properties and not as inventory used in a trade_or_business the decision to sell or keep any one of the individual real_estate properties will be made on a property-by-property basis taking into consideration foundation’s overall investment portfolio investment strategy and capital appreciation foundation may decide to make capital improvements to the real_estate properties as needed but the real_estate properties will not be held for the primary purpose of improving the properties for immediate resale foundation anticipates that any sales of the real_estate properties will be sporadic and occasional at this time foundation does not anticipate acquiring additional real_property in its investment portfolio any such acquisitions will be made by the board_of directors based on the relevant facts and circumstances and in accordance with the board’s fiduciary duty to prudently manage foundation’s diversified investment portfolio foundation intends to form a new limited_liability_company x of which foundation will be the sole member and which will be treated as a disregarded_entity for federal income and excise_tax purposes to manage the properties foundation received by bequest specifically x will provide any of the following services with respect to the management of the real_estate properties held for investment by foundation contract negotiations cash management debt management including budgeting negotiation of financing review of loan agreements and expenditures plr-134456-15 accounting supervision of property operations and inspections advertising leasing and lease negotiations goodwill relations with tenants and communities interface with municipalities and compliance with new ordinances collection of rents supervision of personnel and human resources supervision and administration of legal and tax services and other incidental and ancillary activities associated with the ownership of passive rental real_property and supervision and administration of a risk management program to frequently review foundation’s real_estate investments including identification and analysis of potential real_estate acquisitions and services relating to the disposition of property x may hire and supervise third party vendors who are not disqualified persons to provide landscaping perform capital improvement projects and provide certain in- house maintenance services all of which will be limited to common areas such as public entrances exits stairways and lobbies x itself will not perform these services x will not provide or arrange for cleaning or janitorial services for the lessees y a management company owned partially by decedent and partially by decedent’s family managed the properties during decedent’s lifetime decedent’s interest in y will be redeemed upon approval by the surrogate court and will not pass to foundation y will share certain employees including manager a disqualified_person with x to assist x with the enumerated property management services x will enter into a separate contractual arrangement with each shared employee based on a reasonable determination of the value of that employee’s services to x to provide reasonable_compensation to that employee for services provided to x the shared employees will only be compensated by x for work they perform for x as confirmed by detailed time records which will require the shared employees to log the time spent for x and y on a daily basis other than manager the shared employees will not be disqualified persons plr-134456-15 foundation will have sole authority to appoint the managers of x foundation expects to appoint one or more disqualified persons to act as the manager or managers of x and thereby manage foundation’s properties the manager or managers will receive reasonable_compensation for providing the property management services to foundation through x at least one such manager will be shared with y any such manager will only be compensated by x for work done for x as confirmed by detailed time records which will require the manager to log the time spent for x and y on a daily basis x and y will maintain separate employee_benefits including retirement plans as well as health dental and disability insurance foundation represents that the property management services the manager or managers provide will be reasonable and necessary to carrying out foundation’s exempt purposes and the compensation provided to manager or managers for services provided to x will not be excessive rulings requested rental income received from the commercial real_estate properties will be excluded from unrelated_business_taxable_income income received as a result of the sale of these commercial real_estate properties will be excluded from unrelated_business_taxable_income contracting with x managed by one or more disqualified persons to provide certain real_property investment management services will not constitute an act of self-dealing under sec_4941 x and the limited_liability companies constituting commercial real_estate properties will not constitute excess_business_holdings under sec_4943 the properties will not be considered jeopardizing investments described in sec_4944 the sharing of employees including managers between x and y will not constitute an act of self-dealing under sec_4941 provided that the compensation paid_by x to each such employee respectively is not excessive in relation to the services provided to x there is no indication in the facts you provided that the manager or managers of x will provide any services in managing x that are separate from managing the real_estate properties held for investment plr-134456-15 law and analysis issue - whether rental income will be excluded from unrelated_business_taxable_income sec_511 imposes a tax for each taxable_year on the unrelated_business_taxable_income of every organization described in sec_501 including those described in sec_501 sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed by chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 contains modifications to the unrelated_business_taxable_income rules of sec_512 sec_512 provides that in the case of rents all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease and all deductions directly connected with such rents are excluded from sec_512 sec_512 ii provides that if the determination of the amount of such rent depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of receipts or sales then the rent is not so excluded sec_1_512_b_-1 provides that rents which are excluded from unrelated_business_income under sec_512 include all rents from personal_property leased with real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time that the personal_property is first placed_in_service by the lessee for purposes of the preceding sentence rents attributable to personal_property generally are not an incidental amount of the total rents if such rents exceed percent of the total rents from all the property leased sec_1_512_b_-1 defines real_property as all real_property including any property described in sec_1245 and sec_1250 and the regulations thereunder sec_1_512_b_-1 states that payments for the use or occupancy of space where services are also rendered to the occupant does not constitute rent from real_property plr-134456-15 foundation’s commercial real_estate properties are defined as real_property under sec_1_512_b_-1 the rental income is from rents of the real_property or from personal_property leased with the real_property that will be an incidental amount of the total rents received or accrued under the lease no part of the rent paid depends in whole or in part on the income or profits derived by any person from the property leased foundation will not provide services to the lessees thus the income from the commercial real_estate properties foundation received by bequest consists of rent that is excluded from unrelated_business_taxable_income by sec_512 and the regulations thereunder provided no income results from debt-financed_property issue - whether income received as a result of the sale of these commercial real_estate properties will be excluded from unrelated_business_taxable_income sec_512 provides that there shall be excluded from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property other than from stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business in 383_us_569 the supreme court defined the standard to be applied in determining whether property is held primarily_for_sale_to_customers in the ordinary course of business the court interpreted the word primarily to mean of first importance or principally by this standard ordinary_income would not result unless a sales purpose is dominant sec_1_512_b_-1 provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case foundation intends to hold the real_estate properties as part of a diversified investment portfolio that will also contain cash and publicly_traded_securities and intends to continue to hold the properties at least in the near term foundation anticipates that any sales of the real_estate properties will be sporadic and occasional the decision to retain or sell any of the real_estate properties will be made by foundation’s board_of directors based on the relevant facts and circumstances and in accordance with their fiduciary duty to prudently manage foundation’s investments any such decision will be made on a property-by-property basis taking into consideration the overall investment portfolio investment strategy and capital appreciation foundation may decide to make capital improvements to the real_estate properties as needed but the real_estate properties will not be held for the primary purpose of improving the properties for immediate resale the real_estate properties will be held as income producing properties and not as inventory used in a trade_or_business see malat v riddell supra accordingly any plr-134456-15 income from the sale exchange or other_disposition of the commercial real_estate properties you received by bequest will be excluded from the computation of unrelated_business_taxable_income by sec_512 provided no income results from debt-financed_property issue - whether paying disqualified persons to provide certain property management services will constitute self-dealing under sec_4941 sec_4941 imposes taxes on each act of self-dealing between a disqualified_person and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing even though sec_4941 does not impose a tax on a private_foundation when an act of self-dealing occurs a foundation with respect to which there has been an act of self-dealing is required to report it to the irs on its annual information_return which is the form_990-pf in this case sec_4946 provides that the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a foundation_manager c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in a b or c e a corporation of which persons described in a b c or d own more than percent of the total combined voting power f a partnership in which persons described in a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in a b c or d hold more than percent of the beneficial_interest sec_4941 defines self-dealing as any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 and sec_53_4941_d_-3 provide that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self- dealing if the compensation or payment or reimbursement is not excessive plr-134456-15 sec_53_4941_d_-3 provides examples of personal services for purposes of sec_53_4941_d_-3 these include legal services investment counseling services and general banking services in madden v commissioner t c memo the tax_court ruled that maintenance janitorial and security services provided by a disqualified_person to a private_foundation are not personal services for purposes of the exception to self- dealing citing sec_4941’s legislative_history the court noted that one of congress’s stated goals in enacting sec_4941 was to minimize the need for an arm’s length standard by generally prohibiting self-dealing transactions between private_foundations and disqualified persons and that any exceptions to the self-dealing transactions rules should be construed narrowly the court stated that the regulations under sec_4941 contemplate only personal services that are professional and managerial in nature and concluded that maintenance janitorial and custodial services do not meet the definition of personal services allowed under sec_4941 foundation will contract with x managed by one or more of foundation’s disqualified persons to manage foundation’s real_estate properties while the disqualified_person manager or managers will be compensated by x because x is a disregarded_entity for purposes of the analysis under sec_4941 foundation will be providing compensation to a manager or managers who are disqualified persons payment of compensation by a private_foundation to a disqualified_person is an act of self-dealing under sec_4941 however sec_4941 provides an exception to self-dealing for the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation foundation received the real_estate properties by bequest and as such they became part of foundation’s investment portfolio foundation does not intend to actively pursue other real_estate investments which historically have not been part of foundation’s investments sec_53_4941_d_-3 provides examples of allowable personal services that consist of legal services investment counseling services and general banking services additionally madden v commissioner supra indicates that services that are professional and managerial in nature are the types of personal services that are allowed under sec_4941 the property management services provided to foundation by one or more disqualified persons through x as a disregarded_entity are professional and managerial_services that under the current facts are reasonable and necessary to administering foundation’s investments and thus in carrying out foundation’s exempt purposes thus the payment of compensation_for these personal services to a manager who is a disqualified_person will not be an act of self-dealing as long as the compensation is not excessive plr-134456-15 issue - whether x and the limited_liability companies constituting commercial real_estate properties will constitute excess_business_holdings under sec_4943 sec_4943 imposes a tax annually on the value of a private foundation's excess holdings in a business_enterprise excess_business_holdings are generally determined with reference to a foundation's own holdings and the holdings of all of its disqualified persons as defined in sec_4946 sec_4943 provides that the term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources gross_income from passive sources includes among other things items excluded from unrelated_business_taxable_income by sec_512 foundation’s gross_income from the commercial real_estate properties owned and managed by limited_liability companies that are disregarded entities will be at least passive rental income that is excluded from unrelated_business_taxable_income by sec_512 thus under these facts the limited_liability companies including x which are disregarded entities will not constitute business enterprises that could trigger excess_business_holdings under sec_4943 issue - whether the limited_liability companies constituting commercial real_estate properties will be considered jeopardizing investments described in sec_4944 sec_4944 imposes a tax on private_foundations that invest any amount in such manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 provides that sec_4944 shall not apply to an investment made by any person which is later gratuitously transferred to a private_foundation because foundation received the commercial real_estate properties by bequest they will not be jeopardizing investments described in sec_4944 issue - whether the sharing of employees including managers between x and y will constitute an act of self-dealing under sec_4941 sec_4941 imposes taxes on each act of self-dealing between a disqualified_person and a private_foundation taxes are imposed on both the self-dealers involved in an act of self-dealing and on any foundation managers who knowingly participate in an act of self-dealing sec_4946 provides that the term disqualified_person means with respect to a private_foundation a person who is a a substantial_contributor to the foundation b a plr-134456-15 foundation_manager c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in a b or c e a corporation of which persons described in a b c or d own more than percent of the total combined voting power f a partnership in which persons described in a b c or d own more than percent of the profits interest and g a_trust or estate in which persons described in a b c or d hold more than percent of the beneficial_interest sec_4941 defines self-dealing as any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation y’s employees are not disqualified persons but y is a disqualified_person because it is owned by decedent’s family x’s time-sharing arrangements with y for these employees to assist x with property management services which are treated as foundation’s time-sharing arrangements since x is a disregarded_entity will provide each shared employee with compensation that is not excessive based on a reasonable determination of the value of that employee’s services to x confirmed by detailed time records logging the time spent for x and y on a daily basis and accompanied by separate benefit arrangements accordingly the time-sharing arrangements and the compensation provided by x to the employees will not constitute self-dealing to y under sec_4941 because there will be no indirect benefit to y the same is true of any managers of x that are shared with y even if the managers are disqualified persons with respect to foundation since the time-sharing arrangement with y provides the manager or managers will only be compensated by x for work done for x as confirmed by detailed time records which will require the manager to log the time spent for x and y on a daily basis and accompanied by separate benefit arrangements the time-sharing arrangements and the compensation provided by x to any such manager will not constitute self-dealing to y under sec_4941 because there will be no indirect benefit to y the time-sharing arrangements and the compensation provided by x to any such manager will also not constitute self-dealing to the managers who are disqualified persons as long as the compensation is not excessive for the reasons discussed above under issue plr-134456-15 conclusion based solely on the facts and representations submitted by the trust we conclude that rental income received from the commercial real_estate properties will be excluded from unrelated_business_taxable_income income received as a result of the sale of these commercial real_estate properties will be excluded from unrelated_business_taxable_income contracting with x managed by one or more disqualified persons to provide professional and managerial real_property investment management services will not constitute an act of self-dealing under sec_4941 provided that any compensation paid to a disqualified_person for these personal services is not excessive x and the limited_liability companies constituting commercial real_estate properties will not constitute excess_business_holdings under sec_4943 the properties will not be considered jeopardizing investments described in sec_4944 the sharing of employees including managers between x and y will not constitute an act of self-dealing under sec_4941 provided that the compensation paid_by x to each such employee respectively is not excessive in relation to the services provided to x the rulings contained in this letter are based upon information and representations submitted by or on behalf of foundation accompanied by a penalty of perjury statement executed by an individual with authority to bind foundation and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination no ruling is granted as to whether foundation qualifies as an organization described in sec_501 or sec_509 this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income set forth above plr-134456-15 because it could help resolve questions concerning federal_income_tax status this ruling should be kept in foundation's permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if foundation files its return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if foundation disagrees with our proposed deletions it should follow the instructions in the notice in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to foundation's authorized representatives this letter is directed only to foundation sec_6110 provides that it may not be used or cited as precedent by any other taxpayer including disqualified persons limited_liability companies and corporations if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely virginia g richardson senior tax law specialist tax exempt government entities encl notice notice of intention to disclose redacted copy of this letter cc
